Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 have been canceled. New claims 21-40 are pending and have been examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-26, 28-33 and 35-39 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Whitman et al. (2007/0023477).
Regarding claims 21, 28 and 35, Whitman discloses a surgical device for use with a robotic system (i.e. electro-mechanical driver component 1610, controller 1122, wireless control unit 1148, remote power console 1612,  and flexible shaft 1620), wherein the robotic system comprises a robotic interface (flexible and steerable shaft 1620; Figs. 7-11) comprising a plurality of rotary drive members (96, 100, 2013, 2023; par. 102; Fig. 11), and wherein the surgical device comprises: an elongate shaft (Fig. 3a) comprising a first interface (1101), wherein a loading unit (11a) is operably coupled to the first interface; an enclosure (102) extending proximally from the elongate shaft, wherein the enclosure comprises a second interface (1104) configured to operably interface with the robotic interface (flexible shaft 1620), and wherein the second interface  comprises:

a first control system (88) operably coupled to the first rotary driven element, wherein the first control system is configured to effect a first control motion based on rotation of the first rotary driven element; 
a second control system (201) operably coupled to the second rotary driven element, wherein the second control system is configured to effect a second control motion based on rotation of the second rotary driven element; 
and a firing system (98) operably coupled to the third rotary driven element (102), wherein the firing system is configured to provide a firing motion to a firing member of the loading unit based on rotation of the third rotary driven element (102). 
Regarding claims 22-25, 29-32 and 36-39, Whitman discloses wherein the loading unit is operably coupled to the first interface (Fig. 3a); wherein the loading unit comprises an end effector comprising a staple cartridge (par. 40); wherein the firing system comprises a drive screw (605; Fig. 3f), and wherein rotation of the third rotary driven element is configured to rotate the drive screw to provide the firing motion to the firing member; wherein the staple cartridge (600) is replaceable (par. 116).
Regarding claims 26 and 33, Whitman discloses wherein the loading unit comprises an articulation joint (Fig. 3i), wherein the first control system comprises an elongate drive .
Allowable Subject Matter
4.	Claims 27, 34 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464.  The examiner can normally be reached on Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/Primary Examiner, Art Unit 3731